internal_revenue_service number release date index number ----------------------- ------------------------------------------------ ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc psi b6 plr-105791-12 date date legend legend taxpayer investor parent business a company a company b company c company d company e company f company g individual a individual b individual c individual d utility licensor country a state a state b state c state d state e plant date date ------------------------------------------------------------ -------------------- ------------------------------------- --------------------- ------------------------------------------------------- ------------------------------------------------------ ------------------------------------ ---------------------- -------------------------------- ----------------------------------------------------- ----------------------------------------------------- ---------------------------------- ------------------ ---------------------- ------------------ ---------------------- ----------------------------------- ---------------------- ---------------------- ------------- ------------ ------------- ------------ ------------ ----------------------------------------- ------- ------- ----------------------- ---------------------- ------------------------ --------------------- --------------------------- ----------------------- -------------------- --------------------- ----------------------- ------------------------------------------------------------------------------------------ ---------- ------------------------------------------------------------------------------------------ -------------------- -------------------------- plr-105791-12 date date date date date date date additive additive center test rep source region a dear ---------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background taxpayer a state a limited_liability_company is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes the members of taxpayer are investor and company a a state a limited_liability_company the ultimate principal owners of company a are individual a individual b individual c and individual d those individuals have worked and invested together in various projects since at least date some of their prior projects included the development construction and operation of synthetic_fuel production facilities and waste coal processing facilities commencing in date the principals agreed to develop a new refined_coal business including that conducted by company b a state a limited_liability_company investor is a state a corporation and wholly owned indirect subsidiary of parent a publicly traded country a corporation that is primarily engaged both directly and through its subsidiaries including investor and other companies in business a investor holds its interest in taxpayer through company c a state a limited_liability_company that is disregarded as a separate_entity from investor which in turns holds the interest in taxpayer through company d a state a limited_liability_company that is disregarded as a separate_entity from company c taxpayer was organized on date to acquire and engage in the refined_coal business of company b which was organized on date and proceeded to construct a plr-105791-12 facility for the production of refined_coal that was placed_in_service at a mine site in state b on or about date and produced and sold refined_coal with the expectation that it would be burned to produce steam however due to unforeseen difficulties in identifying customers willing to enter into long-term_contracts to purchase refined_coal taxpayer did not continue producing refined_coal after date subsequently on date company b entered into contracts with utility as described below to locate a refined_coal_production_facility on a site adjacent to the plant in state c and to sell refined_coal produced in that facility to utility because its existing facility did not meet the functional requirements for producing refined_coal at this new location company b arranged for the construction of a new facility and assigned the original facility to company e the new facility consists of two independent production lines designed to produce refined_coal on date taxpayer acquired all of the membership interests in company b from company e and company f in a transaction treated as a taxable sale of all of the interests in company b by company e and company f and as a deemed purchase by taxpayer of all of the assets of company b immediately thereafter company b merged with and into taxpayer pursuant to state a law such that taxpayer became the owner of company b’s refined_coal business and succeeded to the various agreements with utility described below pursuant to its agreements with utility taxpayer purchases coal feedstock from utility the coal supply agreement does not prohibit taxpayer from purchasing coal feedstock from third parties and does not prohibit taxpayer from purchasing more feedstock coal than the utility would expect to buy from taxpayer in the form of refined_coal the feedstock coal purchased by taxpayer typically is coal that the utility itself purchased from third party vendors consistent with its coal specifications taxpayer uses the process as described below to produce refined_coal that it sells to the utility pursuant to a refined_coal sales agreement all of the refined_coal produced in the facility is expected to be used as a fuel at the plant to produce steam for the generation of electricity however any refined_coal not purchased by utility can be sold to one or more third parties taxpayer has no employees rather it entered into an agreement with company g a state a limited_liability_company and affiliate of company a pursuant to that agreement company g will operate repair and maintain the facility in accordance with an agreed operating plan will make arrangements to coordinate delivery of spare parts and supplies will coordinate deliveries of coal feedstock purchases and sales of refined_coal and will perform certain administrative functions in support thereof in addition company g will arrange for testing of refined_coal as described below description of the process plr-105791-12 the process at issue for production of refined_coal currently employed at the facility involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is owned by licensor and is licensed to taxpayer licensor is entitled to certain per ton royalties based on production for_the_use_of its technology test results have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at the plant taxpayer has chosen a combination of additives that target the reduction of nox and mercury in the case of nox taxpayer understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury taxpayer understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices a by-product of the process is a valuable fly ash that can be used in a diverse array of applications in the steel mining and cement industries emissions reduction testing for purposes of determining emissions reductions under sec_45 taxpayer will arrange for pilot-scale combustion testing and laboratory analysis for redetermination purposes and will not rely on any continuous emissions monitoring system or other field testing taxpayer engaged the research center of a prominent university the center to conduct tests on behalf of taxpayer at its pilot-scale combustion test facility ctf to determine the emission reductions associated with burning the refined_coal compared to the feedstock coal center reports described below state the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials the ctf is capable of producing gas and particulate samples that are representative of those produced in industrial- and full-scale pulverized coal pc -fired boilers for purposes of qualifying the refined_coal produced at the facility center conducted pilot-scale combustion tests at its ctf on date on the blend of feedstock coal of the type typically burned at the plant test rep explains that combustion gas analysis is provided by continuous emissions monitors cems at two locations the furnace exit which is used to monitor and maintain a specified excess air level for all test periods and the outlet of the particulate control device which is used to assess any air inleakage that may have occurred so that emissions of interest sampled at the back end of the system can be corrected for the dilution caused by the inleakage flue gas analyses were obtained from the duct at the outlet of the electrostatic precipitator esp flue gas mercury plr-105791-12 measurements were obtained separately by a continuous mercury monitor located at the flue gas ducting at the exit of the particulate control device center conducted a series of tests on the feedstock and refined_coal blend measuring the emissions with these devices test rep states that the test results indicate that the blend of coal and additives achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test rep states that it is expected the emissions reduction reported would be achieved at full scale using the additive levels tested tested coal plant currently burns a blend of subbituminous coal from a number of mines located in state d and state e within source region a taxpayer produces refined_coal using a blend of these coals and sells that refined_coal to plant which burns it to generate electricity from steam the rank of the source region a coal burned at the plant is classified by the american society of testing materials astm as subbituminous coal with a gross calorific value of big_number to big_number btu lb variations in the coal blend result from the supply and availability of the coals and the needs of the plant taxpayer requested that center test a blend of coal that represents the range of coal blends to be used at the plant the tested coal the report issued by center states that the emission reduction requirements outlined in sec_45 for nox and mercury were satisfied when comparing the results of burning the endpoint fuel to the results of burning the feedstock coal center further reports that it analyzed the variability of fuel n2 and fuel hg contents of the tested coal because nox and hg emissions are of primary concern center states that it is expected that higher fuel n2 and fuel hg contents will lead to higher emissions of both nox and hg respectively center concluded that the n2 level from the samples tested appear typical for the coal used at the plant and would not be expected to change dramatically from one shipment to another the fuel hg content in the samples tested was higher than average for source region a coals and center stated that it is expected that the majority of coal shipments to the plant would contain similar or lower hg contents therefore center concluded that any source region a coal containing similar fuel n2 and fuel hg contents would be expected to achieve the required emissions reductions taxpayer expects to continue to operate with the blend and additive levels discussed in the center reports which would be consistent with long-term patterns for coal consumed at the plant if so samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction plr-105791-12 requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples will be collected and prepared in accordance with sampling and testing procedures set forth in taxpayer’s operating protocols although testing and preliminary reporting is done timely occasionally the center is not able to issue the final report until after the six-month period although taxpayer does not currently anticipate making changes to its coal feedstock or additive levels or using other coal sources or ranks additional testing will be conducted prior to acquiring coal feedstock from a different coal source region or of a different rank than reflected in the tested coal in the case of a change in the additive levels tests will also be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the tested coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source region and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased testing by center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 the pilot scale testing conducted at center and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code may be relied upon regardless of subsequent normal fluctuations in operating conditions and emissions at the plant the results set forth by the center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section l i of notice_2010_54 law and rationale plr-105791-12 sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons plr-105791-12 or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of plr-105791-12 useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first issue the process starts with several chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code plr-105791-12 with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third issue section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nitrogen oxide sulfur dioxide or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods in the instant case taxpayer will arrange for pilot-scale combustion testing and will not rely on any continuous emissions monitoring system or other field testing which is permitted under section dollar_figure of the notice specifically taxpayer will arrange with the center to conduct testing including redetermination testing at its ctf to determine the emissions reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities the center has conducted pilot-scale combustion tests at its ctf as documented in test rep in conducting such tests the center conducted tests on the feedstock and then mixed a separate sample of the feedstock with the additives so that it could conduct tests on the refined_coal product in each of its reports the center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions based on the foregoing we conclude that testing by the center for qualified emissions reductions as set forth in its test reports including interim reports satisfies the requirements of notice_2010_54 qualified emissions reduction through testing by the center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 may be relied upon regardless of plr-105791-12 subsequent normal fluctuations in operating conditions and emissions at the power plants where the refined_coal is burned with respect to the fourth issue it is intended that the center will engage in redetermination testing every six months or more frequently if required pursuant to notice_2010_54 however the center is not always able to issue the written report required by section a of notice_2010_54 within the six month period thus although the redetermination is completed with the six month period the report may be received after the six month period nonetheless center informed the taxpayer of the results of the test on the day of the tests so that it was able to take in account the results of the redetermination with the six month period nevertheless the delay by the center in issuing the report cannot be indefinite accordingly we conclude that the results set forth by the center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six- month period specified in section l i of notice_2010_54 so long as taxpayer receives the written report within days from the date of testing no opinion is expressed regarding any other issue not specifically addressed in this ruling letter in particular no opinion is expressed with respect to whether taxpayer or any of its affiliates is the producer of the refined_coal for purposes of sec_45 of the code whether there has been a sale of refined_coal to an unrelated_person or when the facility was in fact placed_in_service in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
